DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven on 06/03/2022.
The application has been amended as follows:
Previously withdrawn process Claims 7-20 are hereby cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 01/06/2022, the Examiner rejected Claims 1 and 3-6 on the grounds of 35 USC 103 (Toth, Wilhelm, Substech, Shimizu, Leonardelli, Roberts).
The claims of the instant application are directed to a bearing comprising: a backing formed of a steel material, a lining disposed along said backing, said lining being formed of aluminum or an aluminum alloy, a diffusion barrier layer disposed between said backing and said lining, said diffusion barrier layer being formed of nickel or a nickel alloy, said lining including silicon precipitates, and wherein aluminum intermetallic phases are not observed in a cross sectional examination of said backing, said lining, and said diffusion barrier layer at up to 500x magnification of said backing, said lining, and said diffusion barrier layer.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to lining including silicon precipitates, and wherein aluminum intermetallic phases are not observed in a cross sectional examination of said backing, said lining, and said diffusion barrier layer at up to 500x magnification of said backing, said lining, and said diffusion barrier layer.  Examiner notes that due to dependency to Claim 1, Claims 3-6 are also allowable.
The affidavit under 37 CFR 1.132 filed 05/03/2022 is sufficient to overcome the rejection of Claims 1 and 3-6 based upon Toth, Wilhelm, Substech, Shimizu, Leonardelli, Roberts.
In regards to Applicant’s Arguments filed on 05/03/2022, Applicant argues that the prior art references, alone or in combination, do not teach that the particles of Toth, which are embedded in the bearing lining layer, to be structurally and substantially similar in function to that of silicon precipitates within the lining as recited in instant Claim 1, as supported by the affidavit signed by the inventor of the instant application (Applicant’s Arguments, Page 7).  Applicant also argues that Toth teaches intermetallic compounds are suitable hard particles that can be added to the bearing liner layer, and thus teaches away from the limitation directed to the aluminum intermetallic phases not observed in the cross section of the lining as claimed (Applicant’s Arguments, Page 8).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments and affidavit are persuasive and place the application in condition for allowance.  In particular, as argued by Applicant and supported by the affidavit by the inventor, one of ordinary skill in the art would recognize that silicon precipitates grown naturally via heat treatment are not the same as that of manually embedded particles of Toth, such as having undesirable effects on the geometry of the bearing, including erosion of edges, distortion of the surface, amongst others.  Additionally, as argued by Applicant and supported in the affidavit, Toth teaches intermetallic compounds are suitable hard particles that can be added to the bearing liner  layer, and thus teaches away from the limitation directed to the aluminum intermetallic phases not observed in the cross section of the lining as claimed.  Therefore, Applicant has met its burden in showing that the instant invention is not prima facie obvious over the prior art as previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784